Citation Nr: 0937160	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-23 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 21, 1979 to 
October 30, 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied service connection.
 
In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran indicated that he had treatment for his knee 
shortly after service from the VA Connecticut Healthcare 
System at the West Haven, Connecticut, campus.  The claims 
folder contains a response from that record keeper that the 
Veteran was not currently an inpatient.  But the Veteran was 
not seeking current treatment records; he is seeking 
treatment records from 1982 to 1984.  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist a claimant in obtaining evidence to 
substantiate his or her claim is heightened when a Veteran's 
service records are missing.  Russo v. Brown, 9 Vet. App. 46 
(1996) (when service records are destroyed, VA has a 
heightened duty but the legal standard for proving a claim is 
not lowered).  In the rebuilt claims folder, there are some 
notes indicating that the RO looked for the Veteran's 
original claims folder at the Records Management Center in 
St. Louis, Missouri.  But at his personal hearing, the 
Veteran noted that he had lived in many locations in the 
first few years after his separation from service.  For 
example, he mentioned that he had lived in Florida and in 
Milwaukee, Wisconsin.  The Veteran should be asked to 
identify where he lived after filing his original claim with 
VA.  Thereafter, the RO/AMC should make arrangements to have 
a search conducted for the original claims folder from the 
Regional Offices corresponding to those locations. 

The Veteran's Form DD-214 shows that he was given a medical 
discharge for a condition that pre-existed service.  No 
documents relating to that discharge are in the rebuilt 
claims folder.  But the Veteran's personnel file may contain 
reports relating to the Veteran's condition at the time of 
discharge.  Thus, the RO/AMC should obtain the Veteran's 
complete official military personnel file.  

Finally, the Veteran indicated that during service he 
received treatment for his left knee at the Army hospital at 
Fort Benning, Georgia.  The RO/AMC should request all 
clinical records from that facility.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records for the period 
from 1981 to 1984 from the VA Connecticut 
Healthcare System at the West Haven, 
Connecticut, campus, and associate those 
records with the claims folder. 

2.  Ask the Veteran to identify all the 
places he lived (including Florida and 
Wisconsin) after filing his original claim 
with VA and make arrangements to have a 
search conducted for the original claims 
folder in each of the appropriate ROs that 
correspond to the Veteran's locations.  

3.  Make arrangements to obtain the 
Veteran's complete, official military 
personnel file and associate it with the 
claims folder. 

4.  Make arrangements to obtain all of the 
Veteran's 1979 clinical records from the 
Army hospital at Fort Benning, Georgia, 
and associate them with the claims folder.  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




